Citation Nr: 0923687	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In May 2005, the veteran indicated 
he no longer desired a hearing before the Board.

The veteran was represented by a state service organization 
until September 2005.  They revoked the power of attorney, 
notified the veteran and he has not appointed a new 
representative. 

This matter was previously before the Board in May 2006, when 
it was remanded for additional development.  It has now been 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Current medical evidence includes diagnoses of PTSD. 

2.  The medical records show that the Veteran's PTSD was 
triggered by an assault at his place of employment many years 
after discharge from service.  

3.  The Veteran served in Vietnam but did not participate in 
combat. 

4.  There is no credible supporting evidence that the 
Veteran's claimed in-service stressor occurred.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notice in a September 2002 letter.  This letter told the 
veteran what evidence was needed to substantiate his claim 
for service connection.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  This letter provided the 
notification required by Pelegrini.  As for the notification 
required by Dingess, veteran status is not at issue and has 
been conceded.  The Veteran was notified of the need to 
provide evidence of a current disability and a relationship 
between that disability and active service in the September 
2002 letter.  The Veteran was provided with additional 
notification regarding the need for verification of his 
claimed stressors in a separate September 2002 letter.  

The Veteran did not receive notification regarding the 
establishment of effective dates and the assignment of 
disability ratings until a June 2006 letter.  This was after 
the initial adjudication of the Veteran's claim.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in March 2006, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify the 
Veteran had been met.  

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The Veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  The Veteran 
was requested to either provide the private medical records 
he noted or provide permission to VA to obtain them on his 
behalf, but he did not respond.  Similarly, the Veteran was 
asked to provide permission to obtain information from his 
employer, but the Veteran also failed to respond.  

A January 2004 reply from the Center for Unit Record Research 
(CURR), now known as the U. S. Army & Joint Services Records 
Research Center (JSRRC), states that the Veteran's stressor 
regarding hiding in a village could not be verified with the 
available information.  A request for more specific 
information regarding his claimed stressors, including the 
name of the village where he hid from the Viet Cong, was not 
answered by the Veteran.  The Veteran has withdrawn his 
request for a hearing.  The Vet Center in Silver Spring, 
Maryland has been contacted on five occasions.  While they 
have provided two written summaries of the Veteran's 
treatment, they have not submitted copies of the actual 
treatment records.  As ordered by the May 2006 remand, 
negative responses were requested on multiple occasions in 
order to certify if the records were unavailable, but no 
response was received.  As there is no indication that a 
sixth or seventh request would be more successful in 
obtaining either the records or a negative response, the 
Board finds that this development request has been completed 
to the extent that is possible.  

The Board notes that the most recent VA examination was 
discretionary; to be scheduled in the event that one of the 
Veteran's claimed stressors was verified.  The Board notes 
that although a stressor was not verified, the examination 
was conducted anyway.  Therefore, any failure to provide the 
requested opinion regarding the relationship of PTSD to this 
stressor as precisely as might be wished is harmless error, 
and does not constitute a failure to follow remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
All necessary development has been completed, and the Board 
may proceed with consideration of the claim.  



Service Connection

The Veteran contends that service connection for PTSD is 
warranted.  He notes that he served in Vietnam, and argues 
that although he was not exposed to combat, he still 
experienced anxiety and was in fear of his life throughout 
his entire tour.  More specifically, he was in fear for his 
life during a three day period in which while on leave he had 
to be hidden in a village to avoid an unexpected arrival of 
the Viet Cong.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran has submitted several statements in which he 
describes his claimed stressors.  Information regarding his 
stressors was also provided by him to his VA examiners.  To 
summarize, the Veteran reports that his base was on alert 
during his first five days in Vietnam.  This was due to a 
mortar attack that occurred shortly before he arrived.  A 
neighboring base was also under attack.  He states that he 
frequently had to drive around the countryside to pick up 
people or deliver meals by convoy, which he found 
frightening.  The Veteran also noted an incident in which he 
was spending his leave in a village that was believed to be 
secure, but which was then infiltrated by the enemy.  He 
states that he was hidden by one of the villagers, and that 
he had to remain in hiding over night, during which time he 
was in fear of his life.  The name of the village and the 
date of the incident within a two month period have not been 
provided. 

The Veteran's service treatment records are negative for any 
evidence of complaints or treatment for a psychiatric 
disability.  

The initial evidence of a psychiatric disability is dated 
September 2002, which is more than 30 years after the 
Veteran's discharge from service.  These VA treatment records 
include a diagnosis of a depressive disorder.  Additional 
September 2002 VA treatment records include a problem list of 
PTSD and depression.  

The Veteran was provided an initial VA examination for PTSD 
in December 2002, and an addendum was attached in August 
2003.  The Veteran's Vietnam experiences were noted, and the 
examiner noted that the Veteran was not involved in combat 
but was in combat areas.  The Veteran had a history of 
treatment by a private psychiatrist for the past ten years.  
This treatment began after he was assaulted on the job after 
discharge from service, and experienced exacerbations of his 
PTSD symptoms.  Following mental status examination, the 
diagnoses were PTSD and depressive disorder.  

An October 2003 statement from the Vet Center notes that the 
Veteran had been in treatment there since December 2001.  He 
had served in Vietnam in a non-combat position and presented 
with PTSD symptoms.  The Veteran's experiences in Vietnam 
were noted, including the incident in which he was hidden 
from the Viet Cong.  The statement noted that in July 1993, 
the Veteran had been attacked by a fellow employee at his 
place of work.  This incident flashed back to Vietnam and 
triggered his PTSD symptoms.  The diagnosis included PTSD, 
perceived threatened death or serious injury in Vietnam. 

A second statement from the Vet Center was received in March 
2005.  This statement says that the Veteran's PTSD symptoms 
were brought on when he was attacked by a co-worker.  The 
statement noted that the Veteran was in a non-combat position 
in service but believed that his life was in danger when he 
was almost discovered in a hutch by the enemy.  

The Veteran was afforded an additional VA examination in 
January 2009, with an addendum dated February 2009.  The 
claims folder was reviewed by the examiner.  The Veteran 
reported that he had heard lots of battle noise while in 
Vietnam.  Under the section for military stressors, the 
examiner stated that they were documented in the prior VA 
examination and had not been questioned.  The event had 
involved a risk of death or injury to the Veteran, and his 
response had involved intense fear, helplessness, and horror.  
This event was also persistently re-experienced through 
dreams and recollections.  The Veteran also had positive 
replies to several other PTSD criteria.  After an interview 
with the Veteran and mental status examination, the examiner 
found that the Veteran met the criteria for a diagnosis of 
PTSD.  The examiner further noted that he had not been asked 
to provide any additional opinion.  

The Board finds that entitlement to service connection for 
PTSD must be denied.  The Veteran has a current diagnosis of 
PTSD.  However, there is no opinion that explicitly relates 
his PTSD to active service.  More importantly, even if the 
most recent VA examination reports could be interpreted as 
suggesting such a relationship, there is no credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The December 2002 VA examiner and the October 2003 and March 
2005 letters from the Vet Center state that the Veteran's 
PTSD was triggered by an attack that occurred at his place of 
employment many years after discharge from service.  This 
would strongly suggest that the Veteran's PTSD is not related 
to active service.  However, the Board will continue to 
examine the Veteran's claim in order to determine whether or 
not he experienced stressors in service which may have also 
contributed to his PTSD.  

The January 2009 VA examiner indicated that the in-service 
stressors outlined in the previous VA examinations had never 
been disputed, and it can be inferred from this report that 
the Veteran's PTSD is related to those stressors.  The 
probative value of this opinion is somewhat lessened by the 
failure to note or discuss the post service assault which the 
other examiners all state triggered the Veteran's PTSD.  
However, the earlier statements from the Vet Center also note 
that the Veteran was in fear for his life due to events in 
service, with both letters specifically noting the incident 
in which the Veteran hid from the Viet Cong overnight.  The 
March 2005 letter suggested that the Veteran's PTSD is 
related to this incident.  Therefore, the Board must examine 
these stressors to determine whether or not there they 
occurred.  

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If he was engaged in combat, then no 
additional credible supporting evidence of his claimed 
stressor is required.  

The Veteran's personnel records show that he served as a cook 
with an artillery unit.  He did not receive a Combat Infantry 
Badge, a Purple Heart, or any other commendation that would 
tend to connote participation in combat.  The Veteran reports 
his unit was on alert when he arrived in Vietnam, but adds 
that this was for an attack that occurred before his arrival.  
The Veteran himself notes that he did not participate in 
combat.  Therefore, the Board finds that the Veteran was not 
engaged in combat during service.  

As the Veteran did not participate in combat, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although the Veteran reports experiencing 
anxiety and fear for his life throughout his tour, the only 
specific stressor he has provided is his experience of hiding 
from the Viet Cong in a village overnight.  Unfortunately, 
what is now the JSRRC states that this is an unverifiable 
event.  Additional information was requested from the 
Veteran, but he has not provided the details about this event 
that might possibly allow for verification.  Therefore, there 
is no credible supporting evidence that the claimed stressor 
occurred.  

As the evidence indicates that the Veteran did not develop 
PTSD until he experienced a post service assault, and as 
there is no credible supporting evidence that the Veteran's 
claimed stressor occurred, the preponderance of the evidence 
is against a conclusion that the Veteran has PTSD as a result 
of active service, and entitlement to service connection for 
PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


